 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8Transportation Workers Union of America, AFLŒCIO and its Local 525 (Johnson Controls World Services, Inc.) and Douglas J. Nelson. Case 12ŒCBŒ3801 July 31, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX                     AND HURTGEN On May 12, 1995, the National Labor Relations Board issued a Decision and Order1 in this proceeding adopting the judge™s findings that the Respondent, Transportation Workers Union Local 525, did not violate Section 8(b)(1)(A) by threatening to invoke the contractual union-security clause against Charging Party Douglas Nelson if Nelson ceased paying union dues after the Local lawfully had expelled him from membership. In so doing, the Board adopted the judge™s finding that, in Boilermakers (Kaiser Cement Corp.), 312 NLRB 218 (1993),2 the Board had overruled, sub silentio, earlier cases including Steelworkers Local 4186 (McGraw Edison Co.), 181 NLRB 992 (1970). The Board also adopted the judge™s finding that, under Kaiser, although the Respondent Local Union lawfully had expelled Nelson from membership, the Respondent Local was still required to represent him and thus Nelson remained obligated under the terms of the union-security provision as a represented bargaining unit employee. On July 12, 1996, while the case was pending before the Eleventh Circuit Court of Appeals on the Charging Party™s petition for review, the Board asked the court to remand the case to it. The Board informed the court that it intended to vacate its Decision and Order pending reconsideration of the case. On September 24, 1996, the court granted the Board™s motion. On October 29, 1996, the Board vacated the Decision and Order and solicited the positions of the parties on remand. In their statements of position, the General Counsel and the Charging Party argue that the Union violated Section 8(b)(1)(A) by threatening to invoke the union-security clause against Nelson who had been permanently expelled from union membership because of his protected, decertification-related activity.3 They assert that this conclusion is supported by McGraw Edison and its progeny,4 as well as by the second proviso to Section 8(a)(3). That proviso prohibits enforcement of union-security provisions against individuals for whom union membership has been denied or terminated for reasons other than their failure to tender periodic dues and fees. The General Counsel and the Charging Party further argue that Kaiser is distinguishable because, among other things, there the employees threatened with application of the union-security provision had been disciplined but not expelled from membership.5 Finally, the Charging Party contends that the Board should find the Respondent International Union, as well as its Local 525, liable for the 8(b)(1)(A) violation because Local 525 was acting as the International™s agent when it was unlawfully threatening Nelson.                                                                                                                      1 317 NLRB 402. No current Board member participated in that decision. 2 Enfd. sub nom. Gilbert v. NLRB, 56 F.3d 1438 (D.C. Cir. 1995), cert. denied 116 S.Ct. 1261 (1996).  3 Specifically, Nelson had been expelled for signing a petition supporting representation by another labor organization at a time when a Board election could have been held.  4 See, e.g., Dillingham Tug & Barge Corp., 278 NLRB 83, 86 (1986); Communications Workers Local 9509 (Pacific Telephone Co.), 193 NLRB 83 (1971); and Telephone Traffic Union (New York Telephone Co.), 241 NLRB 826 (1979).  In their response, the Respondents argue that the Board should reaffirm its dismissal of the complaint under Kaiser, and expressly overrule McGraw Edison and its progeny. The Respondents assert that McGraw Edison is irrelevant because it predates Communications Workers v. Beck, 487 U.S. 735 (1988), where (according to the Respondents) the Supreme Court specifically recognized that unions need not tolerate free riders. They further contend that requiring Nelson to pay his financial-core contribution following expulsion from the Union, and threatening his discharge if he did not, does not conflict with proviso (B) to Section 8(a)(3) because ﬁfinancial-coreﬂ membership was not denied Nelson for any reason other than his failure to pay financial-core dues.  Analysis We have considered the judge™s decision in light of the exceptions, briefs, and statements of position on remand, and have decided to affirm the judge™s rulings, findings,6 and conclusions only to the extent consistent with this Decision and Order. Contrary to the judge, we find that the Respondent Local 525 violated Section 8(b)(1)(A) by threatening employee Nelson with discharge if Nelson failed to tender union dues and initiation fees (referred to as dues and fees) in circumstances where the Union previously had permanently expelled him from membership for a reason other than his failure to tender dues and fees (his activities in support of a rival union). We hold that where, as here, a union terminates, even lawfully, a unit employee™s membership for a reason other than failure to tender dues and fees, the union thereafter is precluded from insisting, under the terms of a union-security  5 The Charging Party additionally argues that Kaiser was wrongly decided and that the Board should return to the McGraw Edison line of cases under which unions violate Sec. 8(b)(1)(A) by enforcing union-security provisions against employees disciplined by denial, suspension, or termination of membership, or by significant impairment of membership rights, even if the discipline was lawful. 6 We agree with the judge that no issue concerning Communications Workers v. Beck, 487 U.S. 735 (1988), was raised or litigated in this case.  326 NLRB No. 3  TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS SERVICES) 9clause, that the employee remi
t dues and fees to it as a 
condition of continued employment.  
We find that this conclusion is required by proviso (B) 
to Section 8(a)(3) of the Act.
7 Under proviso (B), an 
employer is precluded from discriminating against 
employees for nonmembership if it has reasonable 
grounds for believing that membership was ﬁdenied or 
terminated for reasons other than the failure of the 
employee to tender periodic dues and initiation fees 
uniformly required as a condition of acquiring or 

retaining membership.ﬂ
8 Here, Nelson™s membership was 
terminated for decertification-related activities, and not 
because he failed to pay me
mbership dues and fees. 
Thus, if Nelson™s employer had discharged Nelson 

because of a failure to pay dues and fees, that discharge 
would have been unlawful under Section 8(a)(3). And, if 
the Respondent had caused, or attempted to cause, that 
discharge, the Respondent would have violated Section 
8(b)(2). The only reason why there is no 8(b)(2) violation 
here is that the Respondent threatened Nelson directly 
rather than going to his employer. However, since that 
direct threat, unjustified under the provisions of Section 
8(a)(3) and Section 8(b)(2), was coercive of Nelson™s 
Section 7 right to refrain from supporting the Union, the 
threat violated Section 8(b)(1)(A). 
The Respondent argues that 
the word ﬁmembershipﬂ in 
Section 8(a)(3) has been stripped to its financial core (the 
payment of dues and fees), a
nd that ﬁmembershipﬂ in this 
sense has not been denied to Nelson. That is, he is not 
denied ﬁmembershipﬂ in the sense of paying dues and 

fees (and indeed he is urged to do so). The argument has 
no merit. It is true that the union-security obligation 
under Section 8(a)(3) is only that employees must pay 
dues and fees. Thus, if the employee declines to pay dues 
and fees, and membership is denied him 
for that reason
, the union can seek his disc
harge. However where, as 
here, membership is denied for other reasons, the clear 
language of Section 8(a)(3) and Section 8(b)(2) clearly 
states that the union may not seek his discharge. 
We further find that 
Kaiser Cement
 does not warrant a 
contrary result. In 
Kaiser
, the individual threatened with 
enforcement of the union-security provision remained a 
union member, though with diminished privileges of 
membership. Hence, proviso (B) to Section 8(a)(3) was 

not explicitly implicated.
9 Conversely, here, Nelson had 
                                                          
                                                                                             
7 Member Hurtgen views this position as a reasonable interpretation 
of the Act. He does not reach the issue of whether it is required by the 
Act. 8 Sec. 8(b)(2) contains almost identical language. 
9 To the extent that 
Kaiser can be read to protect union efforts to 
invoke union-security provisions 
against individuals whom it has 
denied or expelled from membership, it is hereby clarified. We note 
that in upholding the Board™s decision in that case, the court of appeals 
specifically distinguished cases that 
involved denial of membership or 
expulsion. 
Chairman Gould notes that in 
McGraw Edison
, the Board held that 
the union violated Sec. 8(b)(1)(A) by threatening to invoke a union-
been expressly and permanen
tly terminated from union 
membership. Theref
ore, when Local 525 thereafter 
insisted that Nelson pay dues and fees or face discharge 

under the union-security provision, it was precisely the 
situation encompassed by the proviso. 
Finally, we find that the International Union is liable 
with Local 525 for this 8(b)(1)(A) violation.
10  Thus, the 
union-security provision at issue is contained in the 
collective-bargaining agreement to which the 
International, Local 525, and Johnson Controls are 
parties. Under the terms of that agreement, it is the 
obligation of 
the International or its agent
 to notify 
employees of arrearages in dues or agency fee payments. 

The collective-bargaining agreement further specifies 
that if a notified employee thereafter fails timely to remit 
the required payments, 
a representative of the 
International, or its designee
, shall instruct the employer 
to discharge the employee for failure to comply with the 
union-security provision.  
Pursuant to these contractual provisions, Local 525 
President Eddie Hill wrote Nelson on February 4, 1994, 
notifying him of his arrearages and instructing him to 
make immediate payments.
11 By virtue of the terms of the 
contract, Hill was acting with at least the apparent 
authority of the International when writing Nelson. 
Further, it appears that the 
International acceded to Hill™s 
action by virtue of the fact that copies of the February 4 
letter were sent to International Vice President Roberts 
and to the International™s attorney. Similarly, when Hill 
informed Nelson on February 8 that that the Union 
would seek his termination under the union-security 
provision of the contract if he failed to remit dues, Hill 
was acting with apparent authority from the 
International, which was designated under the contract as 
the party authorized, acting either on its own or through 
an agent, to seek the discharge of employees who failed 
to comply with the union-security provision.  
CONCLUSIONS OF 
LAW 1. At all pertinent times th
e Company was an employer 
engaged in interstate commerce within the meaning of 
Section 2(2), (6), and (7) of the Act, and the Respondents 
 security clause to enforce the pa
yment of dues from an employee 
whose union membership was ﬁsigni
ficantly impairedﬂ rather than 
completely terminated as punishment
 for engaging in protected Sec. 7 
activity. He agrees with the holding in 
McGraw Edison
 and would 
overrule 
Kaiser to the extent that it can read as overruling 
McGraw 
Edison
. As this issue is not presented in this case, Member Hurtgen does not 
pass on it. 
10 Although the issue of the International Union™s liability for the 
unfair labor practice was both pled an
d litigated, the judge did not reach this issue because he found that the conduct of Local 525, whose 
representative uttered the threat, did not violate the Act. 
11 Indeed, when Nelson asked Hill why he had written the letter, 
rather than the International as specified in the contract, Hill did not 
disclaim that the letter was the c
ontractually mandated one, but said 
only that he authored it because of
 his long-term acquaintance with 
Nelson.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10were labor organizations within the meaning of Section 
2(5) of the Act.  
2. By threatening the discharge of Douglas J. Nelson, 
unless he continued to pay membership dues or agency 
fees, in circumstances where he previously had been 
expelled from membership fo
r protected decertification 
activities, the Respondents have restrained and coerced 
Nelson in the exercise of 
rights guaranteed him in 
Section 7 of the Act, and have thereby engaged in an 

unfair labor practice within the meaning of Section 
8(b)(1)(A) of the Act. 
3. This unfair labor prac
tice affects commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondents, Transportation Workers Union of America, 
AFLŒCIO, New York, New York, and Transportation 
Workers Union of America,
 Local 525, Cocoa Beach, 
Florida, their officers, agents, and representatives, shall 
1. Cease and desist from  
(a) Threatening to require the discharge of employees 
pursuant to a valid union-security provision if they 
ceased paying dues or agency fees in circumstances 
where the employees had previously been expelled from 
the Union for decertification activities protected by 
Section 7 of the Act.  
(b) In any like or related manner restraining or 
coercing employees in the ex
ercise of their rights under 
Section 7 of the Act.  
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.  
(a) Within 14 days after service by the Region, post at 
their offices, and meeting halls
, copies of the attached 
notice marked ﬁAppendix.ﬂ
12 Copies of the notices, on 
forms provided by the Regional Director for Region 12, 
after being signed by the Respondents™ authorized 
representatives, shall be posted by the Respondents and 
maintained for 60 consecutive days in conspicuous 
places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the 
Respondents to ensure that 
the notices are not altered, 
defaced, or covered by any other material. 
(b) Sign and return to the 
Regional Director sufficient 
copies of the notice for posting by Johnson Controls 
World Services, Inc., if willing, at all places where 
notices to employees customarily are posted. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a 
responsible official on a form provided by the Region 
                                                          
                                                           
12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice 
reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 

the National Labor Relations Board.ﬂ 
 attesting to the steps that the Respondents have taken to 
comply. 
  APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Relations Act and has ordered 
us to post and abide by this notice. 
 WE WILL NOT
 threaten employees with discharge 
pursuant to a valid union-sec
urity provision if they cease paying dues or agency fees in circumstances where we 
have previously expelled them from membership for 
decertification activities protected by Section 7 of the 
Act. WE WILL NOT
 in any like or related manner restrain or 
coerce you in the ex
ercise of the rights guaranteed you 
Section 7 of the Act. 
 TRANSPORTATION 
WORKERS 
UNION OF AMERICA, AFLŒCIO 
 TRANSPORTATION 
WORKERS 
UNION OF AMERICA, LOCAL 
525 
 Michael Maiman, Esq., 
for the General Counsel.
 Joseph Egan, Jr., Esq. (Egan,
 Levy, & Swicia, P.A.), 
of Orlando, Florida, for the Respondent Union. 
DECISION STATEMENT OF THE 
CASE WILLIAM N. C
ATES, Administrative Law Judge. This is an 
unfair labor practice prosecution brought by the National Labor 
Relations Board™s General Counsel acting through the Acting 
Regional Director for Region 12 in the form of a complaint and 
notice of hearing issued on June 30, 1994,
1 against the 
Transportation Workers Union of America, AFLŒCIO, and its 
Local 525 (the Union). The complaint is based upon an unfair 
labor practice charge filed by Do
uglas J. Nelson, an individual, 
on February 17. I heard the case on November 7. 
The case involves the scope of the Union™s authority to 
enforce the discharge provisions in the union-security clause 
outlined in its collective-barg
aining agreement with Johnson 
Controls World Services, Inc. (the Company). More 
specifically, it is alleged Local Union President Eddie Hill 
threatened Nelson with applicati
on of the discharge provisions 
of the union-security clause
2 should Nelson cease paying dues 
or agency fees when Nelson had previously been expelled
3 from the Union for circulating a petition seeking authorization 

from employees for another labor organization (Aero Space 
 1 All dates hereinafter 1994, unless otherwise indicated. 
2 The  union-security clause involved provides for the discharge of 
an employee upon the Union™s request when the employee has not paid 
the legally required agency fees or union dues. The lawfulness of the 
clause is not at issue herein. 
3 The parties stipulated the expulsion by the Union was lawful. 
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS SERVICES) 11Maintenance Workers Union) at a time during which a petition could lawfully have been filed with the Board with such activity allegedly being protected by Section 7 of the National Labor Relations Act. If as counsel for the General Counsel asserts the Union committed an unfair labor practice, a second issue is whether President Hill acted as an agent of the International Union in the actions he took here. I will, as more fully explained below, conclude that the Union did not violate the Act in any manner alleged in the complaint. Accordingly, I need not reach the second issue. FINDINGS OF FACT I. JURISDICTION The Company is a corporation with an office and place of business at Eastern Space and Missile Center, Cape Canaveral Air Force Station, Florida, where it is engaged in the business of providing ground support services for the United States Air Force. During the year preceding issuance of the complaint herein, a representative period, the Company provided services in excess of $50,000 to the United States Air Force pursuant to a service contract with the United States Government. The complaint alleges, the evidence establishes, and I find the Company is, and has been, an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II. LABOR ORGANIZATION The record establishes that at all times material, the International Union and its Local 525 have been and are labor organizations within the meaning of Section 2(5) of the Act. III. THE FACTS The Union and the Company are parties to a collective-bargaining agreement which contains a union-security clause that provides for the discharge of an employee upon the Union™s request, when that employee has not paid or tendered payment of representation fees or initiation fees and membership dues.4  The facts surrounding the allegations are for the most part undisputed. Any conflicts will be addressed as they arise. Nelson began working for the Company on August 25, 1975, and became a member of the Union approximately 90 days™ later.  He remained a member of the Union until, he asserts, he was expelled from membership in September 1992.  During the time Nelson was a member of the Union he held the offices of shop steward, executive board member, vice president, and president. On or about August 17, 1992, Nelson signed (as did several other employees) and circulated a petition seeking authorization from employees for representation by another (Aero Space Maintenance Workers Union) labor organization.5 No petition was, however, filed with the Board.6 Shortly after starting his presidency, President Hill became aware there was a movement trying to form a separate labor organization even though he was not immediately aware Nelson was involved.7                                                                                                                      4 No Communication Workers v. Beck, 487 U.S. 735 (1988), issue was raised or litigated in this case. 5 Nelson held himself out to be and signed documents as vice president of the Aero Space Maintenance Workers Union. Nelson was also a member of the Union herein at the same time. 6 The Union stipulated at trial that these events occurred during a time in which a petition could have been properly filed with the Board.  On or about August 28, 1992, President Hill informed Nelson in writing he had filed intraunion charges against him for his activities related to the petition for the rival labor organization.8 According to President Hill, Nelson was ultimately expelled from membership in the Union because of his above-referenced activities. In December 1992, Nelson wrote President Hill9 expressing a belief he was no longer responsible for payment of union dues inasmuch as he had been expelled from the Union. Nelson testified President Hill thereafter sent him a memorandum outlining the procedure for becoming a Beck10 objector and expressed the hope this would take care of the matter. The record is somewhat unclear regarding what took place immediately thereafter; however, Nelson continued to pay union dues until December 1993, at which time he ceased doing so. Thereafter, President Hill wrote Nelson the following letter:11   February  4, 1994  Douglas J. Nelson 12712 Forestedge Circle Orlando, Florida  32828  Dear Mr. Nelson:  As a nonmember, you are entitled to pay full dues or, in the alternative, you are required to pay agency fees. You have paid nothing the Local for the months of December, January, and February, 1994. You are delinquent in the amount of $94.83 (31.61 month) for agency fees. Please take care this arrearage immediately. In the future, if you wish to hand pay, the amount of $31.61 is due by the first of each month. If you wish to use check-off, the regular dues amount will be deducted but you will be eligible for a rebate at the end of the year.  Sincerely,  7 Hill and Nelson have remained friends since they met in the early 1980s. 8 Pertinent parts of Hill™s letter states: ﬁI, Eddie O. Hill, do hereby file charges against Douglas J. Nelson.ﬂ The charges are as follows: D) Advocating or attempting to bring about the withdrawal from the International Union or any Local Union, or any member or group of members F) Working in the interest of or accepting membership in any organization dual to the International Union. 9 Pertinent parts of Nelson™s letter follows: Since I have been expelled from membership in the Transport Workers Union by action of the Local Executive Board and no longer have any rights as a Union Member or any say in the affairs of the Union or will have at any time in the future, I feel that paying union dues to an organization that I have been expelled from is improper. I have spoken to the National Labor Relations Board about this matter and have been advised that being forced to pay Union Dues as a condition of employment after being expelled from the Union would constitute an Unfair Labor Practice on the part of the Union. 10 Communications Workers v. Beck, supra.  11 Hill testified sending letters such as the one to Nelson was consistent with the Union™s standard policy.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12/s/Eddie O. Hill 
Eddie O. Hill, President 
TWU-Local 525, AFLŒCIO 
 Nelson testified he telephoned President Hill on February 8, 
because he had questions regarding his status with the Local 
Union. Nelson asked President Hill why he sent the February 4 
letter instead of the International Union as called for in the 
collective-bargaining agreement.
12 According to Nelson, Hill 
said it was because of their past
 friendship. Nelson testified he 
next asked Hill how long his expul
sion was for and Hill said he 
didn™t know. Nelson asked Hill since there was no date on the 

expulsion order was it safe to
 assume the expulsion was forever. According to Nelson, Hill said he guessed so. Nelson 
asked President Hill a number of questions regarding his rights 
related to attending union meetings, running for office, 
nominating candidates for office, 
attending union functions, or 
participating in collective bargaining. Nelson testified Hill said 
he could not do or participate in any of these activities. Nelson 
asked President Hill about whether if ﬁin the future he fail[ed] 
to remit union dues, would th
e union seek [his] termination 
under the Agency Shop Clause.ﬂ 
Nelson testified Hill said yes 
and they ended their 
telephone conversation. 
President Hill acknowledged he probably did not recall the 
telephone conversation in question 
as well as Nelson did. Hill 
said Nelson ﬁquestionedﬂ him 
on his expulsion and wanted to 
know if it was forever.
 Hill testified he to
ld Nelson he simply 
didn™t know. According to Hill, 
Nelson kept asking questions 
along the lines of could his e
xpulsion be forever, and Hill 
responded he guessed so.
13 President Hill testified Nelson asked 
what would happen if he didn™t pay any dues. Hill told Nelson, 
ﬁDoug let™s don™t do that. You™d force me to enforce what™s in 
the contract.ﬂ 
President Hill testified the Union never at any time sought 
Nelson™s discharge. Nelson testif
ied that since his expulsion he 
has not made any attempts to be reinstated to membership. 

Nelson explained, ﬁ[i]f I thought it would be well received, I 
wouldﬂ Nelson has, at least as of
 the trial herein, continued to 
pay union dues and has remained gainfully employed by the 

Company. 
President Hill and Nelson both appeared to be testifying 
truthfully to the best of their recollection. Although their 
testimony regarding their Februa
ry 8 conversation may seem to 
conflict somewhat; any conflict
s are not material and do not 
impact the outcome. To the extent that it is helpful, I find 
Nelson™s recollection of the conve
rsation to be better than 
President Hill™s. Hill appear
s to acknowledge as much. 
IV. DISCUSSION, ANALYSIS, AND CONCLUSIONS
 Counsel for the General Counsel 
argues it is clear Nelson 
was permanently expelled from membership in the Union 
because he attempted to oust the Union as the collective-
bargaining representative of certain employees of the Company 
and replace it with a rival labor organization. Counsel for the 
General Counsel urges Nelson™s activities are protected by 
Section 7 of the Act. Counsel for the General Counsel argues 
the Board has consistently he
ld a union may not lawfully                                                           
 12 Nelson explained the collective-
bargaining agreement called for 
an International Union representative 
to send such a letter and that part 
of the letter was to remind the delin
quent member that he/she had 15 
days to pay up or the International Un
ion would seek his/her discharge.  
13 Hill said the conversation was nonconfrontational.  
invoke the union-security clause of its contract against an 

employee whose full union member
ship has been significantly impaired due to the exercise 
of Section 7 rights. Although 
counsel for the General Counsel cites a number of cases in 
support of his position he relies
 primarily on two cases, namely
 Steelworkers Local 4186 (McGraw-Edison Co.),
 181 NLRB 
992 (1990) (McGraw-Edison) and Communications Workers Local 9509 (Pacific Telephone & Co.)
, 193 NLRB 83 (1971). Counsel for the General Counsel 
states that although the Board 
has made it clear in these (and like) cases, it finds no fault with 

internal union discipline imposed for engaging in rival union or 
protected decertification activities, it does find unlawful the 
invocation of a union-security clause where membership has 
been impaired for the exercise 
of Section 7 rights. Counsel for 
the General Counsel summarizes
 his position by stating that 
under McGraw-Edison and Pacific Telephone 
Nelson™s membership status was lawfully
 impaired, but he argues the 
Union violated Section 8(b)(l)(A) of the Act by threatening to 
enforce a union-security clause against him. Finally, counsel 
for the General Counsel argues, at length, that the Board™s 
decision in Boilermakers (Kaiser Cement Corp.)
, 312 NLRB 
218 (1993), does not require a contra
ry result than that which 
he advocates. Counsel for th
e General Counsel
 acknowledges 
that the Board in 
Kaiser found no violation of the Act where 
union members were discipli
nedŠbarred from holding union 
office or attending union meeti
ngs for a fixed numbers of 
yearsŠbecause they circulated 
petitions designed to remove 
substantial numbers of positions from the bargaining unit. 
Counsel for the General Counsel urges two distinguishing 
factors between 
Kaiser and McGraw-Edison, first he urges the 
disciplined individuals in 
Kaiser
 remained members of the 
union (albeit with substantially impaired rights) and that the 
judge in Kaiser found no nexus between one of the four 
individuals decertification activities and the discipline imposed. 
Counsel for the Union argues the Union™s conduct is fully 
consistent with and controlled by the Board™s decision in 
Kaiser. Counsel for the Union contends the Board in 
Kaiser acknowledged the distinctions 
drawn by the trial judge in 
Kaiser between the protected/unprotected nature of the conduct 
giving rise to the union discip
line but found making such a 
distinction unnecessary. Counsel for the Union argues that in 
Kaiser the Board focused on whether the discipline was lawful 
and not whether the conduct causing the discipline was 
protected or unprotected. The Union contends by doing so the 
Board in Kaiser 
necessarily rejected any suggestion in 
McGraw-Edison that the protected/unprotected nature of the 
conduct given rise to the discip
line was dispositive. Counsel for 
the Union asserts such a conclusion is inescapable because the 
conduct at issue in KaiserŠcirculating a petition seeking to have the union removed so empl
oyees could bargain directly 
with the employerŠclearly was protected. Counsel for the 
Union argues that 
Kaiser
 overruled McGraw-Edison
 sub silentio and that the complaint must be dismissed. 
A review of certain portions of the Act is helpful at this 
point.  The Union is charged w
ith having violated Section 

8(b)(1)(A) of the Act which provides: 
 (b) It shall be an unfair labor practice for a labor 
organization or its agents 
(1)  to restrain or coerce (A) employees in the exercise 
of the rights guaranteed in Section  7 [Section 157 of this 
title]: Provided, That this paragraph shall  not impair the 
right of a labor organization to prescribe its own rules with 
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS SERVICES) 13respect to the acquisition  or retention  of  membership 
therein;  Section 7 [Sec. 157.] reads as follows: 
 Employees shall have the right
 to self-organization, to 
form, join, or assist labor organizations, to bargain 
collectively through re
presentatives of their own choosing, 
and to engage in other concerted activities for the purpose 
of collective bargaining or othe
r mutual aid or protection, 
and shall also have the right to refrain from any or all such 

activities except to the extent that such right may be 
affected by an agreement requiring membership in a labor 
organization as a condition of employment  as authorized 
in Section 8(a)(3) [Section 
158(a)(3) of this title.] 
 Section 8 [Section 158.] (a)(3)(B) provides: 
 It shall be an unfair labor practice for an employer - 
    (3) by discrimination in regard
 to hire or tenure of  
employment or any term or condition  of employment to 
encourage or discourage membership in any labor 
organization . . . 
Provided further, That no employer shall 
justify any discrimination against an employee for 
nonmembership  in  a  labor organization 
(B) if he has reasonable grounds for believing that 
membership was denied or te
rminated for reasons other than the failure of the employee to tender the periodic dues 
and the initiation fees uniformly required as a condition of 
acquiring or retaining membership; 
 The two primary cases (
McGraw-Edison and Pacific 
Telephone) that counsel for the Gene
ral Counsel relies on in 
support of a finding of a viola
tion initially se
em persuasive. In Pacific Telephone
 two individuals (Lavers and Coupar) were expelled from membership in the Communications 
Workers of America, Local 9509 (CWA) because of their 
activities related to distributing literature and membership cards 
for the independent organization of Pacific employees for the 
purpose of obtaining signatures to decertify CWA as bargaining 
agent for certain Pacific Telephone employees. CWA expelled 
Lavers and Coupar pursuant to its constitution which provides 
for the fining, suspension, or expulsion of any member found 
guilty at a union trial of willfully supporting or assisting any 
persons, groups of persons, or organizations in any act or 
activities for the purpose of 
seeking or obtaining the 
decertification or replacement of CWA as collective-bargaining 
representative. After being expe
lled Lavers and Coupar refused 
to pay union dues to CWA. CWA then demanded that Pacific 

Telephone discharge Lavers and 
Coupar pursuant to its valid 
collective-bargaining agreement, which, under specified 

conditions, makes the payment of periodic dues a condition of 
employment. The Board citing 
McGraw-Edison found CWA in violation of Section 8(b)(1)(A) of the Act. 
Briefly summarized the Board in 
McGraw-Edison found an 
8(b)(1)(A) violation of the Act when the union insisted that an 
employee pay union dues on a penalty of discharge under a 
valid  union-security agreement, during a period when  his 
membership rights in the union had been significantly impaired 
by disciplinary sanctions imposed as a result of his filing a 
decertification petition. More specifically, in 
McGraw-Edison 
employee Arnold Blaine filed with
 the Board a petition seeking 
decertification of the incumbent union. After the union was 
redesignated by a majority in an election the union initiated 
disciplinary proceedings against Blaine and he was initially 
expelled from the union. Blaine appealed and his membership 
was reinstated, but the union su
spended his right to attend 
union meetings for a period in excess of 1 year and indefinitely 
suspended him from holding union office. Thereafter, Blaine 
refused to pay union dues and 
the union threatened to invoke the union-security clause against him. Blaine thereafter paid 
dues to the union. The Board viewed 
McGraw-Edison
 as 
placing in issue its policy of providing unimpeded access to its 
procedures and remedies. The Board citing 
NLRB v. Marine & 
Ship Building Workers
, 391 U.S. 418, 425 (1969), noted that 
any coercion used to discourage or defeat access to the Board is 
beyond the legitimate interest 
of a labor organization. The 
Board noted it was not confronted in 
McGraw-Edison with a 
situation where a union disciplined a member because the 
member filed a decertificatio
n petition simply by fining, 
expelling, or suspending the member. The Board acknowledged 

a reduction in membership ri
ghts standing alone does not necessarily violate the Act. The Board stated, however, that for 

the union to insist upon Blaine™s continued payment of dues 
during periods when his rights as a member were significantly 
reduced constituted a continuing form of coercion attempting to 
operate as a ﬁserious restrain
tﬂ upon access to its processes. 
Specifically the Board concluded: 
 The Union™s insistence upon Blaine™s payment of dues, on 

pain of discharge, cannot be considered as disassociated from 
the suspension of membership 
rights  resulting  from  his  
decertification activity. We see no justification, either in the 
proviso to Section 8(b)(1)(A) or in considerations of  a  labor  
organization™s need  for  self-preservation, for the steps taken 
against Blaine. The threat to en
force the union-security clause 
while continuing the sanctions against Blaine was hardly 

necessary to preserve the Union™s existence as an institution, 
nor could it be viewed as a 
noncoercive form of internal 
discipline which would have no discouraging effect upon a 
member™s decision to invoke the Board™s representation 
procedures. 
It is for these reasons that we affirm the Trial 
Examiner™s finding that a la
bor organization violates 
Section 8(b)(1)(A) by invoking, or threatening to invoke, a 

lawful union-security clause 
to enforce payment of dues 
by a member whose membership has been significantly 
impaired because he filed a decertification petition.
6 __________ 
6 As our decision in this case is based on the coercive steps taken as a 
result of filing a decertification petition, we need not pass upon 
whether a labor organization violates Section 8(b)(1)(A) through 
enforcement of a union security-clause against a member whose 

membership was impaired for reasons unrelated to seeking access to 
Board decertification processes. 
 In two other cases cited by c
ounsel for the General Counsel 
the Board found violations of the Act where labor organizations 
sought payment of dues from su
spended members under threats to seek their discharge pursuant to valid union-security 
provisions contained in collect
ive-bargaining agreements. In 
Dillingham Tug & Barge Corp
., 278 NLRB 83 (1986), the 
Board adopted Judge James M. 
Kennedy™s finding a violation 
of Section 8(b)(1)(A) of the Act where the union suspended 
employee/union member Francis Keane™s membership for 15 
years and fined him $863 as a result of his activities on behalf 
of a rival labor organization. Judge Kennedy wrote: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 14Furthermore, it is clear that the expulsion and fine 
levied against him were base
d on his action in supporting 
the rival union. That, of course
, is an activity protected by 
Section 7 of the Act. Respondent Union has, therefore, 
deprived Keane of the rights attendant full membership in 
the Union. Thus, when Respondent Union suspended him  
it  simultaneously stripped him of  any obligation to pay 
union dues. Section 8(a)(3)(B), 
as incorporated by Section 
8(b)(2), states that it is unlawful to discharge or cause the 

discharge of an employee on union security grounds if that 
employee has been denied union membership for reasons 
other than his failure to tende
r periodic dues. Clearly that 
is the case here. Respondent Union suspended Keane 
because of his rival union activity.  By that very act it  
denied  him membership on grounds other than a failure to 
pay periodic dues. He was, ther
efore, not obligated to pay 
any dues whatsoever while membership was denied him. 
 In Telephone Traffic Union
, 241 NLRB 826 (1979), the 
Board affirmed Judge George Norman™s finding the union 
unlawfully threatened Louise Neunder with discharge pursuant 
to the agency-shop provisions of the governing collective-
bargaining agreement unless she paid dues during a period in 
which she had been suspended from membership in the union 
for supporting the organizational efforts of a rival union. The 
Board in Telephone Traffic Union
 made it expressly clear the 
union™s actions violated Section 8(b)(1)(A) of the Act even 

though Neunder was suspended because she exercised her 
Section 7 rights to support a rival union rather than to file a 
decertification petition. 
Looking only at the above referenced
 cases I am persuaded 
counsel for the General Counse
l established a violation of 
Section 8(b)(1)(A) of the Act. 
The Board in the cases outlined 
above has made it clear a union may not invoke a union-
security clause of a collective-bargaining agreement against an 
employee whose full union member
ship has been significantly impaired due to the exercise of Section 7 rights. 
Turning to the instant facts I first note the Company and the 
Union are parties to a collective-bargaining agreement with a 

valid union-security clause which provides for the discharge of 
an employee upon the Union™s request if the employee does not 
pay the required agency fees. In August 1992, Nelson, a 
longtime employee and union office holder, signed and 
circulated a petition seeking to 
have a rival labor organization 
designated as the collective-bargaining representative for 

certain employees who were at 
the time (and continue to be) 
represented by the Union herein
. On or about August 28, 1992, 
the Union (through President Hill) brought intraunion charges 
against Nelson because of his activities on behalf of the rival 
labor organization and thereafter 
expelled him from the Union. 
Nelson inquired and was told his 
expulsion could last forever. 
Nelson stopped paying dues to the Union in December 1993 
and on or about February 4, 1994, was notified by the Union of 
his delinquency and asked to bring his dues current. On or 
about February 8 Nelson asked President Hill if in the future he 
failed to remit union dues would 
the Union seek his termination 
pursuant to the parties agency-shop clause in their collective-
bargaining agreement. Hill responded in the affirmative. 
Without specifically setting forth the elements of a violation 
drawn from the cases outlined earlie
r it is clear counsel for the 
General Counsel established a prim
a facie violation of the Act. 
This however does not resolve the matter. 
Next I turn to an examination of the case relied upon by the 
Union in support of its contention the complaint must be 

dismissed. The Union argues the Board in 
Kaiser
 sub silentio 
overruled the cases relied on by
 counsel for the General 
Counsel and further urges that counsel for the General Counsel 
is wrong when he argues 
Kaiser does not require a contrary 
finding to that advocated by co
unsel for the General Counsel. 
In Kaiser the Board looked at whether the union violated 
Section 8(b)(1)(A) of the Act by threatening four dissident 
employee-members with enforcement of the union-security 
clause if they discontinued paying membership dues after the 
union had substantially impaired 
their membership rights. The 
Board in Kaiser concluded the union did not violate the Act. In 
Kaiser the union disciplined four members for their activities 
which if successful would have eliminated all or a substantial 

part of the bargaining unit. One of the four was charged with 
bargaining with the company in order to disband the union and 
have the jobs converted into 
salaried positions. Two of the 
others were charged with aiding
 and abetting the activities of 
the first member and the fourth member was charged with 
circulating a petition seeking to
 eliminate the bargaining unit 
altogether. All four were found guilty as charged and all were 
barred from holding union offices and from attending union 
meetings except for meetings at which a contract directly 
affecting them was to be vot
ed upon. The barrings ranged from 
2 to 5 years. The one dissident that had been serving as local 
union president was suspended from office. The four wrote the 
international union president cl
aiming the union had ﬁin effectﬂ suspended them from union membership and as such they were 
not required to pay union dues. The international union 
president responded that they had not been suspended from 
membership and they had an obligation to continue to pay dues. 
The four in Kaiser
 inquired of the international union president 
what penalties would be imposed if they ceased paying union 
dues. The International union president responded that if they 
failed to pay dues the union woul
d inform the employer and the 
four ﬁwould no longer be allowed to work at the plant.ﬂ In 
Kaiser Judge Michael D. Stevenson 
made an overall finding, 
which the Board affirmed, that the union had the right to 

protect itself against the alleged discriminatees activities which 
would have resulted in the erosion or the elimination of the 
bargaining unit it represented. Judge Stevenson concluded the 
General Counsel did not establis
h a prima facie case that the 
discipline violated Section 8(
b)(1)(A) of the Act. Judge Stevenson also concluded, with Board approval, the union did 
not violate the Act by threaten
ing to invoke the union-security 
clause of its collective-bargaining agreement because the 
alleged discriminatees were attempting to change either half or 
all of the bargaining unit jobs in
to salaried and/or supervisory 
positions. Judge Stevenson concluded the union had a 

legitimate union interest
 in preventing the  erosion  of  its  
status  as  collective-bargai
ning representative. Although the 
Board in Kaiser
 noted ﬁ[Judge Stevenson] stressed that 
[Kaiser] is distinguishable from Local 4186, 
United Steel 
Workers of America (McGraw-Edison Co.)
, 181 NLRB 992 
(1970), in that the Board there found that the union had 

unlawfully threatened to invoke the union-security clause 
against a member whose membership it had significantly 
impaired because of the employ
ee™s protected conduct in filing 
a decertification petiti
onﬂ it also noted: 
 The judge also rejected the 
General Counsel™s alternate 
contention that even if the activities for which  the  
 TRANSPORT WORKERS LOCAL 525 (JOHNSON CONTROLS SERVICES) 15Respondent disciplined  the  
alleged discrimi
natees were not protected, the Respondent 
had so significantly reduced 
their membership rights that  
it could not lawfully enforce 
the union-security clause against these employees. The 
General Counsel™s argument, in the judge™s view, 
presented the Respondent with
 the ﬁHobson™s choiceﬂ of 
either forgoing its right to discipline members under the 
proviso to Section 8(b)(1)(A) (thereby rendering the 
proviso  to  Section 8(b)(1)(A) a  nullity)  or relinquishing 
its right to enforce the provisions of a valid union-security 
clause (thereby ultimately self-destructing without the 
dues of disciplined members). The judge concluded that 
the  General Counsel™s position, if implemented, would 
induce any members who are unwilling to pay dues in the 
first place for financial or philosophical reasons to subject themselves to union discipline ﬁso they would be 

‚punished™ by not having to pay union dues, although they 
would continue their employme
nt.ﬂ For these reasons, the 
judge dismissed the complaint. 
 The Board in Kaiser
 found two actions involved, ﬁ(1) the 
Union™s  internal  discipline of certain  employees,  which 
discipline impaired their membership in the Union; and (2) the 
enforcement of a union-security-clause against those 
employees, notwithstanding the fact that their membership was 
impaired.ﬂ The Board continued ﬁ[t]hese two matters are 
analytically distinct, although in
 a given case they may be 
related.ﬂ The Board pointed out
 ﬁ[I]f discipline is wholly 
internal, i.e., if it does not itself affect the employment 
relationship the Union may be able to impose the discipline 
even if it is aimed at a Section 7 right.ﬂ The Board noted some 
examples but then observed: 
 To be sure, there are limitations on the Union™s right to impose discipline on members. One of these limitations is 

that the employee-members must be free to resign their 
membership and thereby escape the rule.
6 That is, 
employees have a right to resign from the union. If they 
resign prior to engaging in the Section 7 conduct deemed 
offensive by the union (e.g., crossing a picket line), the 
union cannot discipline them. If they have opted for 
continued membership, they cannot be heard to complain 
if the union enforces the rules of membership. 
_______ 
6 Scofield v. NLRB
, 394 U.S. 423 (1969). 
 The Board noted a second exception: 
 There is another important exception to the general 
rule concerning a union™s right to impose internal 
discipline on members. If the union™s rule impairs a policy 
that Congress has embedded in the labor laws, the union 
may not enforce the rule, even against a member. Of 
Course, as we have seen, the mere fact that the discipline 
is in reprisal for a Section 7 right is not sufficient to 
condemn the discipline. See Allis-Chalmers
. However, if 
the Section 7 right is the fundamental one of seeking 

access to the Board, the discipline in reprisal therefor may 
be unlawful.7 Thus, for example, if the employee files a 
petition or a charge with the Board, the union cannot fine him for that action.
8 _________ 
7 The Sec. 7 right of seeking access to the Board is fundamental in the 
sense that all others are dependent on it. If the employee cannot come 
to the Board, he c . . .annot vindicate any of his rights. 
8 See NLRB v. Marine & Shipbuilding Wo
rkers, 391 U.S. 418 (1968); 
Molders Local 125 (Blackhawk Tanning Co.)
, 178 NLRB 208 (1969). 
 Does, as the Union contend, 
Kaiser
 control the instant case 
warranting dismissal of the complaint or is, as counsel for the 
General Counsel contends, Kaiser
 distinguishable? 
First, I note Nelson was a member of the Union at the time 
he engaged in the conduct the Union found offensive. There is 
no showing he could not have 
resigned his membership and escaped the discipline. Nelson™s 
conduct of signing, circulating, 
and seeking to have others sign 
a petition to designate a rival 
labor organization as bargaini
ng representative of certain employees of his employer wa
s conduct designed to oust the 
Union herein from its role as collective-bargaining 

representative of the employees in question. Nelson was not 
only trying to oust the Union he was trying to have a rival labor 
organization installed that he was the vice president of. Nelson 
was defeated in his bid to again serve as president of the Union 

herein.  The parties s
tipulated, and the reco
rd evidence supports 
the stipulation, that the Union legally imposed discipline on 
Nelson.  Having concluded, as outlined 
above, that the discipline was 
lawful the next issue under the analytical framework of 
Kaiser is whether the Union could threaten to enforce its contractual 
union-security clause against Nelson. There is somewhat  
limited guidance on this point in 
Kaiser. In that regard, the 
Board in Kaiser
 held, ﬁ[b]ecause the Respondent™s discipline of 
these members did not violate the Act, the members continued, 
as unit employees, to be required under the union-security 
agreement to satisfy the sole obligation a union may enforce 
under a union-security provision: ‚the tendering of uniform 
initiation fees (if any) and dues.™ [Footnote omitted.]ﬂ 
Obviously the first requirement outlined above has been 
satisfied, namely that the discipline did not violate the Act. A 
critical question arises with  respect to the remainder of the 
quote ﬁthe members continued, as unit employees, to be 
required under the union-security ag
reement to satisfy the sole 
obligation a union may enforce.ﬂ Did the Board intend the 

operative word in this part of the quotation to be ﬁmembersﬂ? 
The overall tenor of the 
Kaiser decision persuades me it did 
not.  The Board™s main concern 
was whether the discipline was legally imposed. The Board™s  lengthy inclusion in 
Kaiser of 
Judge  Stevenson™s discussion of the ﬁHobson™s choiceﬂ 
situation a union is placed in persuades me the Board did not 
intend for a union in a factual situation such as the one herein to 
have to chose between its right
 to discipline a member under 
the proviso to Section 8(b)(1)(A) of the Act and its right to 

enforce the provisions of a va
lid union-security clause. 
Nelson™s conduct was directed toward the destruction of the 
Union that rejected him as its president and have the collective-
bargaining representative replaced with a rival labor 
organization of which he was an 
officer, namely vice president. 
Kaiser makes it clear a union may protect its position in such 
situations. 
It is obvious, as pointed out by counsel for the General 
Counsel, the Board was well aware of 
McGraw-Edison
 and related cases when it decided 
Kaiser
 and it did not avail itself 
of the opportunity to expressly overrule these earlier decisions. 
I am, however, persuaded in agreement with counsel for the 
Union, that the Board overruled s
ub silentio all prior contrary 
cases when it decided 
Kaiser.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 16In light of all the above I conclude the Union did not violate 
Section 8(b)(1)(A) of the Act by threatening to invoke the 
union-security clause against Ne
lson if he ceased paying dues 
after the Union disciplined him. Accordingly, I shall dismiss 
the instant complaint. 
CONCLUSIONS OF 
LAW 1. Johnson Controls World Services, Inc. is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
2. Transportation Workers Uni
on of America, AFLŒCIO and its Local 525 are labor organiza
tions within the meaning of 
Section 2(5) of the Act. 
3. The Union has not engaged in the unfair labor practices 
alleged in the complaint. 
[Recommended Order for dismissal omitted from 
publication.]
 